DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract Objection
The abstract of the disclosure is objected to because the length is not within the range of 50 to 150 words.  Correction is required.  See MPEP § 608.01(b).

Specification Objection
The disclosure is objected to because of the following informalities:
Page 33, Line 28 – “scheduled to picked up” should read --scheduled to be picked up--.
Page 37, Line 18 – “may receive location receive location data” should read --may receive location data--.
Page 56, Line 36 – “Public transpiration may be characterized” should read --Public transportation may be characterized--.
Page 57, Line 25 – “service takes into accounts the scheduling” should read --service takes into account the scheduling--.
Page 59, Line 16 – “transported may represents” should read --transported may represent--. 
Page 59, Line 18 – “that has not pick picked up” should read --that has not been picked up--.
Page 61, Line 21 – “waiting time may representation an estimated time” should read --waiting time may represent an estimated time--.
Page 66, Line 37 – “that has not pick picked up yet” should read --that has not been picked up yet--. 
Appropriate correction is required.

Claim Objections
Claim 71 and 83-85 objected to because of the following informalities:  
Claim 71 – both instances of “the user to walk for” on lines 2-3 and line 4, respectively, should read --the user to walk to--.
Claims 83 and 85 – “the pick-up location associated with the fixed-line ridesharing vehicle” and “the pick-up location associated with the on-demand ridesharing vehicle” should read --the first pick-up location associated with the fixed-line ridesharing vehicle-- and --the second pick-up location associated with the on-demand ridesharing vehicle--, respectively. 
Claim 84 – both instances of “drop-up location” on lines 3 and 5 should read --drop-off location--.
Claim 85 – both instances of “drop-up location” on lines 4 and 8 should read --drop-off location--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: communications interface in claim 61 as well as dependent claims 62-76.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 62-70 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 62, the claim recites the limitation, “The system of claim 61, wherein: when the first value is greater than the second value but below a waiting threshold, inform the user.” The claim limitation, “inform the user” reads as a method step, so it’s unclear how this is an element of the system, as recited in the beginning of the claim, “the system of claim 61”. Examiner has interpreted the claim to mean that a processor is configured to inform the user that a fixed-line vehicle is enroute. Examiner suggests amending the claim to “wherein the at least one processor is further configured to inform the user…”.
	Regarding claims 63-70 these claims depend from claim 62 and are therefore rejected for the same reasons as claim 62 above, as they do not cure the deficiencies of claim 62 noted above.
     
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 61, 75-77, and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Newlin (US 10648822 B2) in view of Feng (CN 103198647 A, with English translation provided). 

	Regarding claim 61, Newlin teaches a system for directing ridesharing vehicles (Newlin, Cols. 18-19, Lines 38-8, “Once the ride share mode of transportation is selected, a GUI similar to that of
FIG.16 may be displayed. FIG. 16 includes a route locations section 1502, a departure time section 1504, and mode of transportation section 1506. FIG. 16 includes three types of cars to reserve. The first ride share option 1505 displays data related to regular cars (e.g., sedans), the second ride share option 1507 displays data related to large cars (e.g., SUVs, minivans, etc.), and the third ride share option 1509 displays data related to town cars (e.g., Lincoln town car).”); a communications interface configured to: receive a ride request from a user, wherein the ride request includes a desired destination and information associated with a current location of the user (Newlin, Cols. 8-9, Lines 64-31, “Method 100 may begin at step 102, which may include receiving, from a user over a network, a destination location for presentation of a geographical route on an electronic map on a device of the user. The user may input both a start and destination location, or for example, the start location may be the current location of the device.”); and receive location information of a first group of on-demand ridesharing vehicles and a second group of fixed-line ridesharing vehicles (Newlin, Cols. 1-2, Lines 51-45, “a comparison tool that delivers information about modes of transportation available for travel between a start location and a destination location… receiving a start location and a destination location; receiving information related to at least one third party operated mode of transportation from a third party;” AND Col. 5, Lines 40-46, “In addition to public transportation, data related to ride sharing, bike sharing, taxis, trains, buses, planes, car rentals, etc., may be imported from third party APIs.” AND Cols. 7-8, Lines 46-6, “The third party transportation APIs 60 may include those of slug lines, ride share services, car share services, bike share services, public transportation, airlines, boat services, ferries, intercity bus companies, intercity train companies, and any other APIs affiliated with information related to travelling from one location to another.” AND Col. 13, Lines 4-20, “A route for each mode of transportation may be calculated based on the received start and destination locations and accessed mapping/routing data.” AND Col. 17, Lines 42-55, “travel time or distance to the nearest available car, location of nearest available car”); at least one processor configured to: based on the received location information, identify a fixed-line ridesharing vehicle available to pick-up the user from a first pick-up location other than the current location of the user (Newlin, Cols. 4-5, Lines 46-39, “data related to options utilizing multiple modes may be displayed (e.g., within available modes of transportation section 710 of FIG. 8). For example, there may be several routes that use more than one mode of transportation to travel from a start location to a destination location (and/or additional stops there between)… Another option to be displayed may be to get a ride share to drive to a shuttle bus pick up location” AND Col. 7, Lines 1-24, “user devices 10 (including
mobile device 15, GPS device 20, and computer 25) or any other computing device (not shown) via network 5. Such a computing system can include, but is not limited to, a server device having a processor”); based on the received location information, identify an on-demand ridesharing vehicle available to pick-up the user from a second pick-up location other than the current location of the user (Newlin, Cols. 4-5, Lines 46-39, “data related to options utilizing multiple modes may be displayed (e.g., within available modes of transportation section 710 of FIG. 8). For example, there may be several routes that use more than one mode of transportation to travel from a start location to a destination location (and/or additional stops there between)… Another option to be displayed may be to get a ride share to drive to a shuttle bus pick up location”); determine a first value indicative of a time duration for the fixed-line ridesharing vehicle to arrive at the first pick-up location (Newlin, Col. 10, Lines 32-63, “Selecting the "Compare More" icon 214 may result in a GUI that displays one or more types of comparison data
(e.g., cost, time of arrival, wait time, calories, carbon impact, etc.) of at least one option (e.g., a route, car share vehicle, ride share vehicle, bus routes, etc.)”); determine a second value indicative of a time duration for the on-demand ridesharing vehicle to arrive at the second pick-up location (Newlin, Col. 10, Lines 32-63, “Selecting the "Compare More" icon 214 may result in a GUI that displays one or more types of comparison data (e.g., cost, time of arrival, wait time, calories, carbon impact, etc.) of at least one option (e.g., a route, car share vehicle, ride share vehicle, bus routes, etc.)” AND Cols. 13-14, Lines 4-7, “The data related to each option may be received from condition source/database 70 of FIG. 1, a traffic server, or third party transportation API 60 (e.g., wait time)… displayed data may include wait time, ratings of driver or system, average delay, current delay, etc.”). 
	Newlin does not teach when the first value is less than the second value, inform the user that the fixed-line ridesharing vehicle is enroute and direct the user to the first pick-up location. 
	Feng teaches when the first value is less than the second value, inform the user that the fixed-line ridesharing vehicle is enroute and direct the user to the first pick-up location (Feng, Pages 7-8, Paragraph 0014, “not only for bus monitoring object and also can enlarge the taxi. system according to the real-time road condition information and vehicle information providing system query in advance, selecting, also can according to history road condition information and vehicle condition information providing travel advice, the waiting time is the shortest, to select the most suitable vehicle”).
	It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Newlin with informing the user that a fixed-line vehicle is on the way when the wait time is shorter than on-demand vehicles and directing the user to the pick-up location of Feng in order to reduce the wait times of vehicle requesters. When a user requests a ride, that user will often have to wait for the vehicle to arrive at the pick-up location. By comparing the wait times between fixed-line vehicles and on-demand vehicles and selecting the one with the shortest wait time, the user benefits by not having to wait as long for the ridesharing vehicle. 

	Regarding claim 75, the combination of Newlin and Feng teaches the first pick-up location and the second pick-up location are located on a same street (Newlin, Cols. 4-5, Lines 46-4, “In another example, another option may be to bike from a start location to a car share car and then drive to the destination location.”). 
	It is further obvious that the pick-up locations can be on the same street.  The ridesharing vehicle may first pick up a first user from one location and then may pick up a second user from a second pickup location, both are which are located on the same street. It is known to one of ordinary skill that this is just one possibility of picking up users. For fixed-line vehicles, the pickup location would include pickup stations where multiple users get on and off at the same time. This type of pickup would pick up users from the same street. For on-demand vehicles, it is possible for one user to be picked-up and another user to be picked-up, both from different locations, but the same street. As such, the claim would have been obvious because a person of ordinary skill has good reason to pursue the known options (the pick-up locations being on a same street or on different streets) within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  
	
	Regarding claim 76, the combination of Newlin and Feng teaches the first pick-up location and the second pick-up location are located on different streets (Newlin, Cols. 4-5, Lines 46-4, “In another example, another option may be to bike from a start location to a car share car and then drive to the destination location.” Also see at least Figs. 13 and 14 of Newlin). 
	It is further obvious that the pick-up locations can be on different streets.  The ridesharing vehicle may first pick up a first user from one location and then may pick up a second user from a second pickup location, both are located on different streets. It is known to one of ordinary skill that this is just one possibility of picking up users. For fixed-line vehicles, the pickup location would include pickup stations where multiple users get on and off at the same time at different stations. This would mean pick up at different streets. For on-demand vehicles, it is possible for one user to be pick-up and another user to be picked-up, both from different streets. As such, the claim would have been obvious because a person of ordinary skill has good reason to pursue the known options (the pick-up locations being on a same street or on different streets) within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Regarding claim 77, Newlin teaches a method for directing ridesharing vehicles (Newlin, Cols. 18-19, Lines 38-8, “Once the ride share mode of transportation is selected, a GUI similar to that of FIG.16 may be displayed. FIG. 16 includes a route locations section 1502, a departure time section 1504, and mode of 45 transportation section 1506. FIG. 16 includes three types of cars to reserve. The first ride share option 1505 displays data related to regular cars (e.g., sedans), the second ride share option 1507 displays data related to large cars (e.g., SUVs, minivans, etc.), and the third ride share option 1509 displays 50 data related to town cars (e.g., Lincoln town car).”); receiving a ride request from a user, wherein the ride request includes a desired destination and information associated with a current location of the user (Newlin, Cols. 8-9, Lines 64-31, “Method 100 may begin at step 102, which may include 65 receiving, from a user over a network, a destination location for presentation of a geographical route on an electronic map on a device of the user. The user may input both a start and destination location, or for example, the start location may be the current location of the device.”); receiving location information of a first group of on-demand ridesharing vehicles and a second group of fixed-lines ridesharing vehicles (Newlin, Cols. 1-2, Lines 51-45, “a comparison tool that delivers
information about modes of transportation available for travel between a start location and a destination location… receiving a start location and a destination location; receiving information
related to at least one third party operated mode of transportation from a third party;” AND Col. 5, Lines 40-46, “In addition to public transportation, data related to ride sharing, bike sharing, taxis, trains, buses, planes, car rentals, etc., may be imported from third party APis.” AND Cols. 7-8, Lines 46-6, “The third party transportation APis 60 may include those of slug lines, ride share services, car
share services, bike share services, public transportation, airlines, boat services, ferries, intercity bus companies, intercity train companies, and any other APis affiliated with information related to travelling from one location to another.”); based on the received location information, identifying a fixed-line ridesharing vehicle available to pick-up the user from a first pick-up location other than the current location of the user (Newlin, Cols. 4-5, Lines 46-39, “data related to options utilizing multiple modes may be displayed (e.g., within available modes of transportation section 710 of FIG. 8). For example, there may be several routes that use more than one mode of transportation to travel from a start location to a destination location (and/or additional stops there between)… Another option to be displayed may be to get a ride share to drive to a shuttle bus pick up location”); based on the received location information, identifying an on-demand ridesharing vehicle available to pick-up the user from a second pick-up location other than the current location of the user (Newlin, Cols. 4-5, Lines 46-39, “data related to options utilizing multiple modes may be displayed (e.g., within available modes of transportation section 710 of FIG. 8). For example, there may be several routes that use more than one mode of transportation to travel from a start location to a destination location (and/or additional stops there between)… Another option to be displayed may be to get a ride share to drive to a shuttle bus pick up location”); determining a first value indicative of a time duration for the fixed-line ridesharing vehicle to arrive at the first pick-up location (Newlin, Col. 10, Lines 32-63, “Selecting the "Compare More" icon 214 may result in a GUI that displays one or more types of comparison data (e.g., cost, time of arrival, wait time, calories, carbon impact, etc.) of at least one option (e.g., a route, car share vehicle, ride share vehicle, bus routes, etc.)”); determining a second value indicative of a time duration for the on-demand ridesharing vehicle to arrive at the second pick-up location (Newlin, Col. 10, Lines 32-63, “Selecting the "Compare More" icon 214 may result in a GUI that displays one or more types of comparison data (e.g., cost, time of arrival, wait time, calories, carbon impact, etc.) of at least one option (e.g., a route, car share vehicle, ride share vehicle, bus routes, etc.)” AND Cols. 13-14, Lines 4-7, “The data related to each option may be received from condition source/database 70 of FIG. 1, a traffic server, or third party
transportation API 60 (e.g., wait time)… displayed data may include wait time, ratings of driver or system, average delay, current delay, etc.”). 
Newlin does not teach when the first value is less than the second value, informing the user that the fixed-line ridesharing vehicle is enroute and directing the user to the first pick-up location.
Feng teaches when the first value is less than the second value, informing the user that the fixed-line ridesharing vehicle is enroute and directing the user to the first pick-up location (Feng, Pages 7-8, Paragraph 0014, “not only for bus monitoring object and also can enlarge the taxi. system according to the real-time road condition information and vehicle information providing system query in advance, selecting, also can according to history road condition information and vehicle condition information providing travel advice, the waiting time is the shortest, to select the most suitable vehicle”).
	It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Newlin with informing the user that a fixed-line vehicle is on the way when the wait time is shorter than on-demand vehicles and directing the user to the pick-up location of Feng in order to reduce the wait times of vehicle requesters. When a user requests a ride, that user will often have to wait for the vehicle to arrive at the pick-up location. By comparing the wait times between fixed-line vehicles and on-demand vehicles and selecting the one with the shortest wait time, the user benefits by not having to wait as long for the ridesharing vehicle. 

Regarding claim 81, Newlin teaches a non-transitory computer-readable storage medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform a method for directing ridesharing vehicles, the method comprising (Newlin, Cols. 18-19, Lines 38-8, “Once the ride share mode of transportation is selected, a GUI similar to that of FIG.16 may be displayed. FIG. 16 includes a route locations section 1502, a departure time section 1504, and mode of
45 transportation section 1506. FIG. 16 includes three types of cars to reserve. The first ride share option 1505 displays data related to regular cars (e.g., sedans), the second ride share option 1507 displays data related to large cars (e.g., SUVs, minivans, etc.), and the third ride share option 1509 displays 50 data related to town cars (e.g., Lincoln town car).”); receiving a ride request from a user, wherein the ride request includes a desired destination and information associated with a current location of the user (Newlin, Cols. 8-9, Lines 64-31, “Method 100 may begin at step 102, which may include 65 receiving, from a user over a network, a destination location for presentation of a geographical route on an electronic map on a device of the user. The user may input both a start and destination location, or for example, the start location may be the current location of the device.”); receiving location information of a first group of on-demand ridesharing vehicles and a second group of fixed-lines ridesharing vehicles (Newlin, Cols. 1-2, Lines 51-45, “a comparison tool that delivers
information about modes of transportation available for travel between a start location and a destination location… receiving a start location and a destination location; receiving information related to at least one third party operated mode of transportation from a third party;” AND Col. 5, Lines 40-46, “In addition to public transportation, data related to ride sharing, bike sharing, taxis, trains, buses, planes, car rentals, etc., may be imported from third party APis.” AND Cols. 7-8, Lines 46-6, “The third party transportation APis 60 may include those of slug lines, ride share services, car share services, bike share services, public transportation, airlines, boat services, ferries, intercity bus companies, intercity train companies, and any other APis affiliated with information related to travelling from one location to another.”); based on the received location information, identifying a fixed-line ridesharing vehicle available to pick-up the user from a first pick-up location other than the current location of the user (Newlin, Cols. 4-5, Lines 46-39, “data related to options utilizing multiple modes may be displayed (e.g., within available modes of transportation section 710 of FIG. 8). For example, there may be several routes that use more than one mode of transportation to travel from a start location to a destination
location (and/or additional stops there between)… Another option to be displayed may be to get a ride share to drive to a shuttle bus pick up location”); based on the received location information, identifying an on-demand ridesharing vehicle available to pick-up the user from a second pick-up location other than the current location of the user (Newlin, Cols. 4-5, Lines 46-39, “data related to options utilizing
multiple modes may be displayed (e.g., within available modes of transportation section 710 of FIG. 8). For example, there may be several routes that use more than one mode of transportation to travel from a start location to a destination location (and/or additional stops there between)… Another option to be displayed may be to get a ride share to drive to a shuttle bus pick up location”); determining a first value indicative of a time duration for the fixed-line ridesharing vehicle to arrive at the first pick-up location (Newlin, Col. 10, Lines 32-63, “Selecting the "Compare More" icon 214 may result in a GUI that displays one or more types of comparison data (e.g., cost, time of arrival, wait time, calories, carbon impact, etc.) of at least one option (e.g., a route, car share vehicle, ride share vehicle, bus routes, etc.)”); determining a second value indicative of a time duration for the on-demand ridesharing vehicle to arrive at the second pick-up location (Newlin, Col. 10, Lines 32-63, “Selecting the "Compare More" icon 214 may result in a GUI that displays one or more types of comparison data (e.g., cost, time of arrival, wait time, calories, carbon impact, etc.) of at least one option (e.g., a route, car share vehicle, ride share vehicle, bus routes, etc.)” AND Cols. 13-14, Lines 4-7, “The data related to each option may be received from condition source/database 70 of FIG. 1, a traffic server, or third party transportation API 60 (e.g., wait time)… displayed data may include wait time, ratings of driver or system, average delay, current delay, etc.”). 
	Newlin does not teach when the first value is less than the second value, informing the user that the fixed-line ridesharing vehicle is enroute and directing the user to the first pick-up location.
	Feng teaches when the first value is less than the second value, informing the user that the fixed-line ridesharing vehicle is enroute and directing the user to the first pick-up location (Feng, Pages 7-8, Paragraph 0014 “not only for bus monitoring object and also can enlarge the taxi. system according to the real-time road condition information and vehicle information providing system query in advance, selecting, also can according to history road condition information and vehicle condition information providing travel advice, the waiting time is the shortest, to select the most suitable vehicle”).
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Newlin with informing the user that a fixed-line vehicle is on the way when the wait time is shorter than on-demand vehicles and directing the user to the pick-up location of Feng in order to reduce the wait times of vehicle requesters. When a user requests a ride, that user will often have to wait for the vehicle to arrive at the pick-up location. By comparing the wait times between fixed-line vehicles and on-demand vehicles and selecting the one with the shortest wait time, the user benefits by not having to wait as long for the ridesharing vehicle. 

	Claims 62-63, 78 are rejected under 35 U.S.C. 103 as being unpatentable over Newlin (US 10648822 B2) and Feng (CN 103198647 A), as applied to claim 61 above, and further in view of Lord (US 9689694 B2). 

	Regarding claim 62, the combination of Newlin and Feng teaches when the first value is greater than the second value, inform the user that the fixed-line ridesharing vehicle is enroute and direct the user to the first pick-up location (Feng, Page 3, Paragraph 0003, “The advice can take the bus route and waiting time, or suggested taxi and contact method of the nearest idle taxi and waiting position. the problem so as to provide better service to user travel, which avoids the user to wait for a long time” AND Pages 7-8, Paragraph 0014, “not only for bus monitoring object and also can enlarge the taxi. system according to the real-time road condition information and
vehicle information providing system query in advance, selecting, also can according to history road condition information and vehicle condition information providing travel advice, the waiting time is the
shortest, to select the most suitable vehicle”). By having the on-demand taxi vehicles’ wait time be less than the waiting time for fixed-line vehicles such as buses, the first value is essentially greater than the second value. 
	The combination of Newlin and Feng does not teach when the first value is greater than the second value but below a waiting threshold, inform the user that the fixed-line ridesharing vehicle is enroute and direct the user to the first pick-up location.
	Lord teaches when the first value is greater than the second value but below a waiting threshold, inform the user that the fixed-line ridesharing vehicle is enroute and direct the user to the first pick-up location (Lord, Cols. 32-35, Lines 54-2, “selecting the transportation vehicle unit 20a within a small time window (e.g., the selection being made within 15 minutes) that starts at a point in time
when a request is received”). 
	It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Newlin and Feng with determining the first value is greater than the second value but below a waiting threshold of Lord in order to ensure that a user does not wait past their threshold. By having the user set a waiting threshold, the vehicle ridesharing server can match vehicles that are below the waiting threshold of the user to the user. This allows users to be satisfied with their ride and not have to wait too long. 

	Regarding claim 63, the combination of Newlin, Feng, and Lord teaches when the first value is greater than the second value and greater than the waiting threshold, the at least one processor is further configured to inform the user that the on-demand ridesharing vehicle is enroute and direct the user to the second pick-up location (Feng, Page 3, Paragraph 0003, “The advice can take the bus route and waiting time, or suggested taxi and contact method of the nearest idle taxi and waiting position. the problem so as to provide better service to user travel, which avoids the user to wait for a long time” AND Pages 7-8, Paragraph 0014, “not only for bus monitoring object and also can enlarge the taxi. system according to the real-time road condition information and vehicle information providing system query in advance, selecting, also can according to history road condition information and vehicle condition information providing travel advice, the waiting time is the shortest, to select the most suitable vehicle” AND Lord, Cols. 33-34, Lines 58-19, “he or she will not have to wait too long to have the carpooling transportation vehicle unit 20a depart for his or her destination. In some cases, if no carpooling transportation vehicle unit (e.g., transportation vehicle unit 20a that is en route to or is currently transporting the second end user 12b) is found within the time window, the real-time carpooling management system 10* may find a non-carpooling transportation vehicle unit to transport the first end user 12a.”). 

Regarding claim 78, the combination of Newlin, Feng, and Lord (as applied to claims 62 and 63 above) teaches when the first value is greater than the second value but below a waiting threshold, informing the user that the fixed-line ridesharing vehicle is enroute and directing the user to the first pick-up location (Feng, Page 3, Paragraph 0003, “The advice can take the bus route and waiting time, or suggested taxi and contact method of the nearest idle taxi and waiting position. the problem so as to provide better service to user travel, which avoids the user to wait for a long time” AND Pages 7-8, Paragraph 0014, “not only for bus monitoring object and also can enlarge the taxi. system according to the real-time road condition information and vehicle information providing system query in advance, selecting, also can according to history road condition information and vehicle condition information providing travel advice, the waiting time is the shortest, to select the most suitable vehicle” AND Lord, Cols. 32-35, Lines 54-2, “selecting the transportation vehicle unit 20a within a small time window (e.g., the selection being made within 15 minutes) that starts at a point in time when a request is received”); and when the first value is greater than the second value and greater than the waiting threshold, informing the user that the on-demand ridesharing vehicle is enroute and directing the user to the second pick-up location (Lord, Cols. 33-34, Lines 58-19, “he or she will not have to wait too long to have the carpooling transportation vehicle unit 20a depart for his or her destination. In some cases, if no carpooling transportation vehicle unit (e.g., transportation vehicle unit 20a that is en route to or is currently transporting the second end user 12b) is found within the time window, the real-time carpooling management system 10* may find a non-carpooling transportation vehicle unit to transport the first end user 12a.”). 

Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Newlin and Feng, as applied to claim 61 above, and further in view of Sweeney (US 20180342035 A1).

	Regarding claim 71, Newlin and Feng, as applied to claim 61 above, does not teach the at least one processor is further configured to confirm that the first value is greater than a time duration for the user to walk for the first pick-up location and that the second value is greater than a time duration it would take the user to walk for the second pick-up location.
	Sweeney teaches the at least one processor is further configured to confirm that the first value is greater than a time duration for the user to walk for the first pick-up location and that the second value is greater than a time duration it would take the user to walk for the second pick-up location (Sweeney, Page 4, Paragraph 0037, “In monitoring the progress of each of the requesting user 174 and the and the selected AV 189, the coordination engine 120 can determine whether either are moving
too slowly or quickly in relation to their respective EWT 152 and ETA 153. If the requesting user 174 is pacing faster than the EWT 152, then the requesting user 174 may simply have to wait at the pick-up location 154 until the AV 189 arrives.”). 
	It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Newlin and Feng with confirming that the first and second value is greater than a time duration for the user to walk to the pick-up location of Sweeney in order to monitor the walking distance progress of the rider and the distance to pick-up progress of the ridesharing vehicle.  When a user walks to a pick-up location, he or she can either be quicker than the ridesharing vehicle or slower than the ridesharing vehicle. When the user is quicker than the ridesharing vehicle, he will need to wait for the ridesharing vehicle to arrive. This “ensures that a missed pick-up does not result” (Sweeney, Page 4, Paragraph 0037), as compared to when the ridesharing vehicle needs to wait for the user.

Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Newlin and Feng, as applied to claim 61 above, and further in view of Sam (KR 20090044693 A, with English translation provided). 

	Regarding claim 74, the combination of Newlin and Feng teaches the at least one processor is further configured to: estimate a travel duration for the user to reach the desired destination when traveling in the on-demand ridesharing vehicle and a travel duration for the user to reach the desired destination when traveling in the fixed-line ridesharing vehicle (Newlin, Cols. 7-8, Lines 46-6, “The information provided by third party transportation APIs 60 may be displayed to the user or used to derive information, such as routes, distances, durations, ETA, etc., to be displayed to the user.”); and assign the on-demand ridesharing vehicle to pick up the user when the first value is less than the second value (Feng, Pages 7-8, Paragraph 0014, “not only for bus monitoring object and also can enlarge the taxi. system according to the real-time road condition information and vehicle information providing system query in advance, selecting, also can according to history road condition information and vehicle condition information providing travel advice, the waiting time is the shortest, to select the most suitable vehicle”). 
The combination of Newlin and Feng does not teach the travel duration when the user travels in the fixed- line ridesharing vehicle is greater than the travel duration when the user travels in the on-demand ridesharing vehicle. 
Sam teaches the travel duration when the user travels in the fixed- line ridesharing vehicle is greater than the travel duration when the user travels in the on-demand ridesharing vehicle (Sam, Page 16, Paragraph 3, “first uses a difference of a bus traffic information (ie, a trend of a difference in travel time/ travel speed) compared to a taxi.”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Newlin and Feng with traveling in an on-demand ridesharing vehicle when the travel duration of the fixed-line vehicle is longer than the on-demand ridesharing vehicle of Sam in order to reduce the travel time for the user. By letting the user travel in the vehicle with the shorter travel duration, it is more likely to reduce the total travel time of the user. This is an advantageous system to implement. 
 
Claims 82-85 are rejected under 35 U.S.C. 103 as being unpatentable over Newlin and Feng, as applied to claim 81 above, and further in view of Marks (US 20160231128 A1).

Regarding claim 82, the combination of Newlin and Feng, as applied to claim 81 above, teaches estimating a first walking distance for the user when traveling in the fixed-line ridesharing vehicle and a second walking distance for the user to reach the desired destination when traveling in the on-demand ridesharing vehicle (Newlin, Cols. 13-14, Lines 21-7, “the displayed data may include distance to transportation ( e.g., distance to bus stop), walk time to transportation, etc.”). 
The combination of Newlin and Feng does not teach assigning the on-demand ridesharing vehicle to pick up the user when the first value is less than the second value but the first walking distance is greater than the second walking distance or when a combination of the first value and the first walking distance is higher than a combination of the second value and the second walking distance.
Marks teaches assigning the on-demand ridesharing vehicle to pick up the user when the first value is less than the second value but the first walking distance is greater than the second walking distance or when a combination of the first value and the first walking distance is higher than a combination of the second value and the second walking distance (Marks, Page 2, Paragraphs 0016-0026, “Closest terminal points to the traveler's starting address (home, hotel, office, or point of interest) and destination address… the travel plan incorporates both scheduled components Such as travel by air, light and intercity rail, bus, or sea, and flexible components such as personal travel by car, taxi, limo, foot or other user-arranged means.”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Newlin and Feng with assigning an on-demand vehicle to pick up the user when the first walking distance is greater than the second walking distance of Marks in order to reduce the walking distance of the user. Regardless of whether the fixed-line vehicle is quicker or slower to pick-up the user, when the walking distance of the fixed-line vehicle is greater than the walking distance of the on-demand vehicle, the system dispatches the on-demand vehicle to pick-up the user. Reducing the walking distance eases the travel burden on the user. 

Regarding claim 83, the combination of Newlin, Feng, and Marks teaches the first walking distance comprises a distance for the user to reach the pick-up location associated with the fixed-line ridesharing vehicle and the second walking distance comprises a distance for the user to reach the pick-up location associated with the on-demand ridesharing vehicle (Newlin, Cols. 13-14, Lines 52-7, “In an example in which a user must travel to access the mode of transportation (e.g., public transportation, intercity buses, intercity trains, car share, bike share, etc.), the displayed data may include distance to transportation ( e.g., distance to bus stop), walk time to transportation, etc.” AND Marks, Page 2, Paragraphs 0016-0026, “Closest terminal points to the traveler's starting address (home, hotel, office, or point of interest) and destination address… the travel plan incorporates both scheduled components Such as travel by air, light and intercity rail, bus, or sea, and flexible components such as personal travel by car, taxi, limo, foot or other user-arranged means.”). 

Regarding claim 84, the combination of Newlin, Feng, and Marks teaches the first walking distance comprises a distance for the user to reach the desired destination from a drop-up location associated with the fixed-line ridesharing vehicle and the second walking distance comprises a distance for the user to reach the desired destination from a drop-up location associated with the on-demand ridesharing vehicle (Newlin, Cols. 15-16, Lines 60-3, “For example, the displayed data may include the estimate time of arrival, the various bus/subways lines, number of transfers, cost, the walk time/distance involved before and/or after accessing the public transportation, the total ride time, the number of stops, the departure time, and/or the frequency at which the bus/subway departs.” AND Marks, Page 2, Paragraphs 0016-0026, “Closest terminal points to the traveler's starting address (home, hotel, office, or point of interest) and destination address… the travel plan incorporates both scheduled components Such as travel by air, light and intercity rail, bus, or sea, and flexible components such as personal travel by car, taxi, limo, foot or other user-arranged means.”). 

Regarding claim 85, the combination of Newlin, Feng, and Marks teaches the first walking distance comprises a combined distance for the user to reach the pick-up location associated with the fixed-line ridesharing vehicle and a distance for the user to reach the desired destination from a drop-up location associated with the fixed-line ridesharing vehicle and the second walking distance comprises a combined distance for the user to reach the pick-up location associated with the on-demand ridesharing vehicle and a distance for the user to reach the desired destination from a drop-up location associated with the on-demand ridesharing vehicle (Newlin, Cols. 15-16, Lines 60-3, “For example, the displayed data may include the estimate time of arrival, the various bus/subways lines, number of transfers, cost, the walk time/distance involved before and/or after accessing the public transportation, the total ride time, the number of stops, the departure time, and/or the frequency at which the bus/subway departs.” AND Marks, Page 2, Paragraphs 0016-0026, “Closest terminal points to the traveler's starting address (home, hotel, office, or point of interest) and destination address… the travel plan incorporates both scheduled components Such as travel by air, light and intercity rail, bus, or sea, and flexible components such as personal travel by car, taxi, limo, foot or other user-arranged means.”).	

	Claim 64, 66-67 is rejected under 35 U.S.C. 103 as being unpatentable over Newlin, Feng, and Lord, as applied to claim 63 above, and further in view of Kislovskiy (US 10762447 B2).

	Regarding claim 64, the combination of Newlin Feng, and Lord, as applied to claim 63 above, does not teach the at least one processor is further configured to determine a value for the waiting threshold based on one or more environment conditions.
	Kislovskiy teaches the at least one processor is further configured to determine a value for the waiting threshold based on one or more environment conditions (Kislovskiy, Col. 43, Lines 26-49, “Still further, the on-demand transport system can factor in non-trip risk based on a wait time by the requesting user (1645). For example, the user may benefit by waiting longer for a lower risk ride, or for a faster ride based on other non-trip risk factors.” AND Cols. 43-45, Lines 26-25, “when the fleet is underutilized or has, cumulatively, relatively high wait times per match, the on-demand transport
system can decommission AVs accordingly. Conversely, if the fleet is over-utilized, the on-demand transport system can recommission AVs to fulfill the increased demand”). 
	It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Newlin and Lord with determining a waiting threshold based on environment conditions of Kislovskiy in order to determine approximately how long a user should wait for a ridesharing vehicle and how many vehicles a transport system should commission. When there is a high demand of ridesharing vehicles, the wait times will naturally be higher, and conversely, when there is low demand of ridesharing vehicles, the wait times will naturally be lower. Depending on the demand of the ridesharing vehicles, it is also possible to decommission or recommission vehicles. This will modify the waiting threshold by increasing wait times when decommissioning vehicles and decreasing wait times when recommissioning vehicles. 

	Regarding claim 66,  the combination of Newlin, Feng, Lord, and Kislovskiy teaches the at least one processor is further configured to: access historical demand data for ridesharing vehicles in a geographical area associated with the current location of the user; determine that the on-demand ridesharing vehicle can pick the user at a first pick-up time; use the historical demand data to predict near-future demand for ridesharing requests in the geographical area; and direct the on-demand ridesharing vehicle to pick up the user at a second pick-up time later than the first pick-up time (Kislovskiy, Cols. 43-45, Lines 3-25, “the historical fleet utilization data can indicate areas having pick-up locations… As described herein, the on-demand transport system can manage an on-demand transportation service, such as a delivery or passenger transport service (1710). In various examples, the on-demand transport system can further match vehicles with requesting users based on the selection
priorities” AND Cols. 16-17, Lines 10-28, “the matching engine 320 can base the ultimate selection on one or more additional factors, such as estimated time of arrival to the pick-up location and/or trip cost or expected revenue”). 
	
	Regarding claim 67, the combination of Newlin, Feng, Lord, and Kislovskiy teaches the at least one processor is further configured to determine the second pick-up time such that a waiting time of the user is less than the waiting threshold (Lord, Cols. 32-35, Lines 54-2, “selecting the transportation vehicle unit 20a within a small time window (e.g., the selection being made within 15 minutes) that starts at a point in time when a request is received”).

Claims 65 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Newlin, Feng, and Lord as applied to claims 63 and 78 above, and further in view of Raney (US 7136747 B2).

Regarding claim 65, Newlin, Feng, and Lord, as applied to claim 63 above, does not teach the at least one processor is further configured to electronically assign the on-demand ridesharing vehicle to pick up the user, and wherein the assignment includes determining a drop-off location at a location other than the desired destination for the user and is associated with a driving route in which the user shares at least a portion of a ride with at least two other users.
Raney teaches the at least one processor is further configured to electronically assign the on-demand ridesharing vehicle to pick up the user, and wherein the assignment includes determining a drop-off location at a location other than the desired destination for the user and is associated with a driving route in which the user shares at least a portion of a ride with at least two other users (Raney, Col. 4, Lines 11-16, “A "carpool" is when two or more people share a trip in the same vehicle between an origination area and a destination area. To reach the origination area pickup location, carpool participants may have a multi-path rendezvous. Once in the 15 destination area, participants may then journey onward to separate locations.” AND Col. 8, Lines 43-61, “A three-person carpool with participants {A, B, and C} may exhibit a number of different variations for the evening rendezvous”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Newlin and Lord with assigning an on demand vehicle to drop off the user at a location other than the desired destination of the user and sharing the ride with at least two other users of Raney in order to reduce travel costs and time for the driver and also the riders by having more efficient routes (or drop off locations) and by sharing the journey with other users. Most ridesharing vehicle systems have automatic route planning algorithms that determine the most efficient pick-up and drop-off location, and also the quickest routes to travel on. The drop-off location may not always be the rider’s destination location because it may be more efficient to drop-off multiple users at one location and have the users walk a short path to their final desired destination. Also, by having multiple users ride a single vehicle, when riders share similar locations, there is no need for multiple ridesharing vehicles, saving travel costs, time, and the environment. 

Regarding claim 79, the combination of Newlin, Feng, and Lord as applied to claim 78 above, does not teach assigning the on-demand ridesharing vehicle to pick up the user, wherein the assignment includes determining a drop-off location at a location other than the desired destination for the user and is associated with a driving route in which the user shares at least a portion of a ride with at least two other users 
Raney teaches assigning the on-demand ridesharing vehicle to pick up the user, wherein the assignment includes determining a drop-off location at a location other than the desired destination for the user and is associated with a driving route in which the user shares at least a portion of a ride with at least two other users (Raney, Col. 4, Lines 11-16, “A "carpool" is when two or more people share a trip in the same vehicle between an origination area and a destination area. To reach the origination area pickup location, carpool participants may have a multi-path rendezvous. Once in the 15 destination area, participants may then journey onward to separate locations.” AND Col. 8, Lines 43-61, “A three-person carpool with participants {A, B, and C} may exhibit a number of different variations for the evening rendezvous”).
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Newlin, Lord, and Feng with assigning an on-demand ridesharing vehicle to pick-up the user wherein the drop-off location is different than the desired destination for the user and the user shares a portion of the ride with at least two other users of Raney in order to expedite and increase the efficiency of the taxi service. When the user is not dropped off at their desired location, this means the route planning algorithm determined a best route for the user and the other ridesharing people to take to increase the overall ride efficiency. Sharing the ride with 2 other users increases the taxi efficiency by sending more people closer to their desired location quicker. 

Claims 72-73 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Newlin and Feng and further in view of Lord (US 9689694 B2) and Ikeda (US 20140365250 A1).

Regarding claim 72, Newlin and Feng does not teach the at least one processor is further configured to: obtain an indication of a current utilized capacity of the fixed-line ridesharing vehicle; and assign the on-demand ridesharing vehicle to pick up the user when the first value is less than the second value but the current utilized capacity of the fixed-line ridesharing vehicle is greater than a capacity threshold. 
	Lord teaches assign the on-demand ridesharing vehicle to pick up the user when the first value is less than the second value but the current utilized capacity of the fixed-line ridesharing vehicle is greater than a capacity threshold. (Lord, Cols. 32-35, Lines 54-2, “identifies length of a time window to find the carpooling vehicle to transport the first end user… if no carpooling vehicle is found to transport the first end user 12a (e.g., no carpooling vehicle available to pick-up the first end user 12a within the next 15 20 minutes), a secondary option for non-carpooling vehicle to transport the first end user 12a”
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Newlin and Feng with assigning an on-demand vehicle to pick up the user when the first value is less than the second value but the capacity of the fixed-line vehicle is greater than a capacity threshold of Lord in order to maintain a fixed-line vehicle under maximum operating capacity. When the first value is less than the second value, usually the user will be directed to the fixed-line vehicle, however because the capacity of the fixed-line vehicle is greater than its maximum, the user takes the on-demand vehicle. This is important so that the capacity of the fixed-line vehicle is not greater than its maximum and cause a safety concern for the riders. 


	The combination of Newlin, Feng, and Lord does not teach obtain an indication of a current utilized capacity of the fixed-line ridesharing vehicle; and assign the on-demand ridesharing vehicle to pick up the user when the current utilized capacity of the fixed-line ridesharing vehicle is greater than a capacity threshold.
Ikeda teaches the at least one processor is further configured to: obtain an indication of a current utilized capacity of the fixed-line ridesharing vehicle; and assign the on-demand ridesharing vehicle to pick up the user [when] the current utilized capacity of the fixed-line ridesharing vehicle is greater than a capacity threshold (Ikeda, Page 6, Paragraph 0093-0102, “That is, the number of passengers is not allowed to exceed the capacity of the vehicle i at any point of time…. a process for selecting a combination of ride options offered to a user at step S203 of FIG. 4 from the set F is executed.”). 
	It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Newlin, Feng, and Lord with assigning an on-demand vehicle to pick-up the user when the current utilized capacity of the fixed-line vehicle is greater than a capacity threshold of Ikeda in order to prevent over capacity of the fixed-line vehicle. When the fixed-line vehicle is at its capacity, there are no more seats left for more riders. This means that extra riders will have to stand in strange locations, which might affect the safety of the riders. Thus, it is crucial to ensure that the capacity of a vehicle is not over its rated capacity. 

	Regarding claim 73, the combination of Newlin, Feng, Lord, and Ikeda, as combined in claim 72 above, teaches the at least one processor is further configured to: obtain an indication of a current utilized capacity of the fixed-line ridesharing vehicle; and inform the user that the fixed-line ridesharing vehicle is enroute and direct the user to the first pick-up location when the first value is more than the second value but the current utilized capacity of the fixed-line ridesharing vehicle is below a capacity threshold (Ikeda, Page 6, Paragraph 0093, “That is, the number of passengers is not allowed to exceed the capacity of the vehicle i at any point of time.” AND Lord, Cols. 32-35, Lines 54-2, “selecting the transportation vehicle unit 20a within a small time window (e.g., the selection being made within 15 minutes) that starts at a point in time when a request is received”). 
	
	Regarding claim 80, the combination of Newlin and Feng does not teach obtaining an indication of a current utilized capacity at the fixed-line ridesharing vehicle; and assigning the on-demand ridesharing vehicle to pick up the user when the first value is less than the second value but the current utilized capacity of the fixed-line ridesharing vehicle is greater than a capacity threshold.
Lord teaches assigning the on-demand ridesharing vehicle to pick up the user when the first value is less than the second value but the current utilized capacity of the fixed-line ridesharing vehicle is greater than a capacity threshold. (Lord, Cols. 32-35, Lines 54-2, “identifies length of a time window to find the carpooling vehicle to transport the first end user… if no carpooling vehicle is found to transport the first end user 12a (e.g., no carpooling vehicle available to pick-up the first end user 12a within the next 15 20 minutes), a secondary option for non-carpooling vehicle to transport the first end user 12a”
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Newlin and Feng with assigning an on-demand vehicle to pick up the user when the first value is less than the second value but the capacity of the fixed-line vehicle is greater than a capacity threshold of Lord in order to maintain a fixed-line vehicle under maximum operating capacity. When the first value is less than the second value, usually the user will be directed to the fixed-line vehicle, however because the capacity of the fixed-line vehicle is greater than its maximum, the user takes the on-demand vehicle. This is important so that the capacity of the fixed-line vehicle is not greater than its maximum and cause a safety concern for the riders. 
The combination of Newlin, Feng, and Lord does not teach obtaining an indication of a current utilized capacity of the fixed-line ridesharing vehicle; and assign the on-demand ridesharing vehicle to pick up the user when the current utilized capacity of the fixed-line ridesharing vehicle is greater than a capacity threshold.
Ikeda teaches the at least one processor is further configured to: obtain an indication of a current utilized capacity of the fixed-line ridesharing vehicle; and assign the on-demand ridesharing vehicle to pick up the user [when] the current utilized capacity of the fixed-line ridesharing vehicle is greater than a capacity threshold (Ikeda, Page 6, Paragraph 0093-0102, “That is, the number of passengers is not allowed to exceed the capacity of the vehicle i at any point of time…. a process for selecting a combination of ride options offered to a user at step S203 of FIG. 4 from the set F is executed.”). 
	It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Newlin, Feng, and Lord with assigning an on-demand vehicle to pick-up the user when the current utilized capacity of the fixed-line vehicle is greater than a capacity threshold of Ikeda in order to prevent over capacity of the fixed-line vehicle. When the fixed-line vehicle is at its capacity, there are no more seats left for more riders. This means that extra riders will have to stand in strange locations, which might affect the safety of the riders. Thus, it is crucial to ensure that the capacity of a vehicle is not over its rated capacity. 

Claims 68-70 are rejected under 35 U.S.C. 103 as being unpatentable over Newlin, Feng, Lord, and Kislovskiy, as applied to claim 66 above, and further in view of Huang (US 20150294430 A1).

Regarding claim 68, the combination of Newlin, Feng, Lord, and Kislovskiy, as applied to claim 66 above, teaches the at least one processor is further configured to determine the second pick-up time based on a departure time of a fixed- line ridesharing vehicle from the geographical area (Newlin, Col. 17-18, Lines 42-37, “estimated time for driving (including with current traffic and without traffic), the approximate cost, the approximate departure and arrival times”). 
	The combination of Newlin, Feng, Lord, and Kislovskiy does not teach to create a time interval between a departure time of the on-demand ridesharing vehicle and the departure time of the fixed-line ridesharing vehicle.
	Huang teaches to create a time interval between a departure time of the on-demand ridesharing vehicle and the departure time of the fixed-line ridesharing vehicle (Huang, Abstract, “determining a service interval for each trip of the bus transit System, assembling group assignments
based on the service interval for each trip, determining a dispatch schedule for each bus based on the service interval and the group assignment,” AND Page 2, Paragraph 0013-0016, “The dispatch method comprises determining a service interval for each trip of the bus transit System, assembling group assignments based on the service interval for each trip, determining a dispatch schedule for each bus based on the service interval and the group assignment,”). 
	It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Newlin, Feng, Lord, and Kislovskiy with creating a time interval between departure times of on-demand and fixed-line ridesharing vehicles of Huang in order to serve as many users as possible. By having time intervals between departure times, the dispatcher can create a schedule to dispatch more vehicles when the demand is higher and dispatch less vehicles when the demand is lower. Creating a time interval between vehicles allows vehicles to balance out the number of riders per vehicle and serve as many riders as possible.  
	
	Regarding claim 69, the combination of Newlin, Feng, Lord, Kislovskiy, and Huang, as combined in claim 68 above, teaches the at least one processor is further configured to determine the second pick-up time based on a departure time of another on-demand ridesharing vehicle from the geographical area (Newlin, Col. 17-18, Lines 42-37
“estimated time for driving (including with current traffic and without traffic), the approximate cost, the approximate departure and arrival times”); to create spacing in departure times of on-demand ridesharing vehicles (Huang, Abstract, “determining a service interval for each trip of the bus transit System, assembling group assignments based on the service interval for each trip, determining a dispatch schedule for each bus based on the service interval and the group assignment,” AND Page 2, Paragraph 0013-0016, “The dispatch method comprises determining a service interval for each trip of the bus transit System, assembling group assignments based on the service interval for each trip, determining a dispatch schedule for each bus based on the service interval and the group assignment,”).

	Regarding claim 70, the combination of Newlin, Feng, Lord, Kislovskiy, and Huang teaches the spacing in the departure times of on- demand ridesharing vehicles is based on at least some of: volume of the near-future demand, number of on-demand ridesharing vehicles, number of alternative routes, time of day, day of week, and anticipated speeds of the on-demand ridesharing vehicles (Huang, Abstract, “determining a service interval for each trip of the bus transit System, assembling group assignments based on the service interval for each trip, determining a dispatch schedule for each bus based on the service interval and the group assignment,” AND Page 2, Paragraph 0013-0016, “The dispatch method comprises determining a service interval for each trip of the bus transit System, assembling group assignments based on the service interval for each trip, determining a dispatch schedule for each bus based on the service interval and the group assignment,”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Matthew Ho whose telephone number is (571) 272-1388. The examiner can
normally be reached on Mon.-Thurs. 8:30-6:00. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is Application/Control Number: 16/209,298, Art Unit: 3669 encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-4478. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications are available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW HO/Examiner, Art Unit 3669                                                                                                                                                                                                        

/Nadeem Odeh/Primary Examiner, Art Unit 3669